OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 19, 1969. By order of this court dated January 16, 1984, respondent was suspended from the practice of law, until the further order of this court, based upon his own admissions that he converted more than $49,000 of an escrow fund belonging to his client. On May 7, 1984, the respondent pleaded guilty in the Supreme Court, Suffolk County, to grand larceny in the second degree, a class D felony (see Penal Law, § 155.35). He was sentenced to an indeterminate term of imprisonment of from 2 to 6 years.
Pursuant to subdivision 4 of section 90 of the Judiciary Law, upon his conviction of a felony, the respondent ceased to be an attorney and counselor at law in this State.
*251Accordingly, the respondent’s motion is denied and petitioner’s cross motion is granted. Respondent is disbarred and the clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Lazer, Mangano, Gibbons and Boyers, JJ., concur.